Citation Nr: 0005179	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
April 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) January 1998 rating decision 
which denied service connection for headaches.


FINDING OF FACT

The veteran's headaches are the result of in-service head 
injury.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his headaches are of service origin.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  The Court has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify as to 
observable symptoms.  Id; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1999).

For a veteran to prevail in his or her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

The veteran's service medical records reveal that, in 
September 1960, he complained of headaches and was diagnosed 
as having a 3 inch laceration of the scalp secondary to 
trauma.  The laceration of the scalp over the right frontal 
bone was sutured in the emergency room.  It was noted that he 
had been thrown into a supporting pillar in the barracks 
after being mistaken for another man.  His February 1961 
service separation medical examination shows that his head 
was normal on clinical evaluation.

Private medical records, dated from January 1990 to December 
1997, do not show that the veteran received any treatment for 
headaches.

VA outpatient treatment records, dated from June 1995 to 
April 1998, also fail to show that the veteran received any 
treatment for headaches.

On VA medical examination in May 1997, the veteran was 
diagnosed as having a history of an open head injury with a 
probable skull fracture and transient cephalgia of uncertain 
etiology.

In a June 1997 memorandum from the VA Authorization Section, 
it was noted that the record showed the veteran had been 
treated for a scalp laceration in September 1960.  It was 
also noted that the injury had been "incurred in the line of 
duty."

At the January 2000 hearing, the veteran testified that he 
began to experience headaches soon after he incurred a scalp 
laceration in service.  He stated that his headaches were 
located in the area around his head laceration.  He reported 
that he experienced headaches about once a week, and that his 
in-service head laceration had been the result of an 
altercation with another soldier in September 1960, at which 
time his head was rammed into a pillar.  He also reported 
that he fell off truck and landed on his head in service.  He 
indicated that he had not incurred any post-service head 
injury.  He described his post-service headaches as located 
in the same area as his in-service headaches.

Initially, the Board finds that the veteran's claim of 
service connection for headaches is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required to satisfy the duty to assist.

On the basis of the foregoing, the Board is of the opinion 
that service connection is warranted for the veteran's 
headaches as the evidence for and against the claim is in 
relative equipoise.  The Board is aware that the service 
medical records do not affirmatively establish that the 
veteran incurred a chronic headache disability during his 
period of service; that the post-service private and VA 
outpatient records do not show any report or clinical finding 
of headaches; and that the May 1997 VA examination report 
does not specifically relate his current cephalgia to 
service.  Yet, there is evidence of record which demonstrates 
that his headaches are of service origin.  In particular, he 
provided credible lay evidence in the form of testimony as to 
observable symptoms which pertain to his in-service 
incurrence of a head laceration and continuity of 
symptomatology of headaches subsequent to his service 
separation.  While he does not possess the requisite medical 
expertise to diagnose or link his headaches to his period of 
service (or to symptoms in service), he can provide probative 
evidence as to symptomatology sufficient to establish service 
connection.  Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

The Board also observes that the veteran's lay evidence is 
somewhat corroborated by medical evidence in the form of the 
service medical records which show that he in fact incurred 
significant head trauma, a head laceration, and the May 1997 
examination report which shows that he had a history of an 
open head injury with a probable skull fracture and transient 
cephalgia.  In addition, there is other evidence which tends 
to corroborate his lay evidence.  Specifically, the June 1997 
VA memorandum shows that he was treated for a line-of-duty 
scalp laceration in September 1960, and service connection 
was granted for the scar on his right parietal scalp.  
Furthermore, the Board suspects that there likely may be an 
association between the scalp laceration and the veteran's 
current cephalgia as it is found to occur in roughly the same 
general anatomical location and it cannot conclude that that 
the preponderance of the evidence is against this claim.  
Accordingly, it appears that there is at least an approximate 
balance of positive and negative evidence regarding the 
merits of this issue.  With reasonable doubt resolved in 
favor of the veteran, service connection is warranted for 
headaches.  Gilbert, 1 Vet. App. at 49, 53-56.


ORDER

Service connection for headaches is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

